M E M O R A Case
MEMORANDUM   N D U1:19-cr-00535-GHW
                         N D O R S E D Document 38
                    M EENDORSED                                                        Filed 08/21/20 Page 1 of 1


               OF      N E W       Y O R K,        I N C.




                                                                                                     U S D C SSDNY
                                                                                                     USDC       D N Y
                                                                     A u g u st 2 1, 2 0 2 0         D OC U ME NT
                                                                                                     DOCUMENT
                                                                                                     E L E C T R O NI C A L L Y FI
                                                                                                     ELECTRONICALLY                   LE D
                                                                                                                                    FILED
    VI A E C F                                                                                       D O C #:#:
                                                                                                     DOC
    H o n o r a bl e G r e g o r y H. W o o d s                                                      D A T E FIFILED:
                                                                                                     DATE        L E D: 8/ 2 1/ 2 0
    U nit e d St at e s Di st ri ct C o u rt
    S o ut h e r n Di st ri ct of N e w Y o r k
    5 0 0 P e a rl St r e et
    N e w Y o r k, N e w Y o r k 1 0 0 0 7




    D e a r J u d g e W o o d s:

               I w rit e wit h t h e c o n s e nt of t h e g o v e r n m e nt ( A U S A R o b e rt B o o n e) t o r e n e w
    m y r e q u e st fo r a n a dj o u r n m e nt of t h e s e nt e n ci n g h e a ri n g c u r r e ntl y s c h e d ul e d fo r
    A u g u st 2 6, 2 0 2 0 at 1 0 a m. T h e r e a s o n fo r t h e r e q u e st i s t h at w hil e t h e C o u rt h o u s e
    h a s t a k e n s u b st a nti al st e p s t o c r e at e a s a fe e n vi r o n m e nt, c o u n s el d o e s n ot h a v e a
    s a fe w a y t o t r a v el t o c o u rt a n d d o e s n ot h a v e c hil d c a r e d u e t o c a n c ell ati o n s
    c o n n e ct e d wit h C O VI D.

                I r e q u e st t h at t h e s e nt e n ci n g b e a dj o u r n e d a p p r o xi m at el y o n e m o nt h, t o t h e
    w e e k of S e pt e m b e r 2 8. S c h o ol will b e i n s e s si o n at t h at p oi nt a n d t h e a dj o u r n m e nt
    will all o w t h e o p p o rt u nit y t o m a k e alt e r n ati v e t r a n s p o rt ati o n a n d c hil d c a r e
    a r r a n g e m e nt s.

               T h a n k y o u fo r y o u r c o n si d e r ati o n of t hi s r e q u e st.

 A p pli c ati o n gr a nt e d. T h e s e nt e n ci n g pr o c e e di n g is
 a dj o ur n e d t o S e pt e m b er 2 9, 2 0 2 0 at 1 2: 0 0 p. m.
 T h e p arti es s h o ul d n ot e x p e ct f urt h er e xt e nsi o ns of
                                                                               R e s p e ct full y s u b mitt e d,
 ti m e.
 S O OR DERE D
                                                                                I sl
 A u g ust 2 1, 2 0 2 0
                                                                               J e n nif e r E. Willi s, E s q.
                                                                               A s si st a nt F e d e r al D ef e n d e r


    C c:       A U S A R o b e rt B o o n e
